                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                      Gordon P. Gallagher, United States Magistrate Judge


Civil Action No. 18-cv-02841-PAB-GPG


Wade Noflin,
       Plaintiff,
v.
Two Rivers Drug Enforcement Team (TRIDENT),
Garfield County (Colorado) Board of Commissioners,
Garfield County Sheriff’s Office,
City of Glenwood Springs, and
Town of Silt,
       Defendants.


      RECOMENDATION REGARDING DEFENDANTS’ MOTION TO DISMISS
                PART I: THE GARFIELD COUNTY DEFENDANTS (ECF #17)
                    PART II: THE MUNICIPAL DEFENDANTS (ECF #22)




PART I: THE GARFIELD COUNTY DEFENDANTS
       This matter comes before the Court on Defendants’ motion to dismiss (TRIDENT, Garfield

County Board of Commissioners, and the Garfield County Sheriff’s Office) (collectively the




                                               1
Garfield County Defendants) (ECF # 17),1 Defendants’ reply (ECF #28) (apparently filed as a

reply on the basis that the intervening filing of exhibits was a response (ECF #21), and Plaintiff’s

pro se2 “motion to dismiss answer” (ECF# 31)-which I construe as a response. The motion has

been referred to this Magistrate Judge for recommendation (ECF #38).3 The Court has reviewed

the pending motion, response, reply and all attachments. The Court has also considered the entire

case file, the applicable law, and is sufficiently advised in the premises. This Magistrate Judge

respectfully recommends that the motion be GRANTED.




Factual and Procedural Background


          Plaintiff Noflin brings suit against a variety of parties as follows (ECF #1): claim one is

against TRIDENT for defamation; claim two is for “harassment by people in power” (sic); and

claim three is for “government agencies to allow their employees to violate a person civil rights

and abuse its power” (sic). Claims two and three do not specifically state to which Defendant each

claim applies. Plaintiff states therein, see, e.g. ECF #1, p. 6, that he has attached exhibits to his




1
 “(ECF #17)” is an example of the convention I use to identify the docket number assigned to a specific paper by the Court’s case
management and electronic case filing system (CM/ECF). I use this convention throughout this Recommendation.

2 The Court construes Plaintiff’s pleadings liberally because Plaintiff is not represented by an attorney. See Haines v. Kerner, 404
U.S. 519, 520 21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court will not act as an advocate
for a pro se litigant. See Hall, 935 F.2d at 1110.

3
  Be advised that all parties shall have fourteen (14) days after service hereof to serve and file any written objections in order to
obtain reconsideration by the District Judge to whom this case is assigned. Fed. R. Civ. P. 72(b). The party filing objections must
specifically identify those findings or recommendations to which the objections are being made. The District Court need not
consider frivolous, conclusive or general objections. A party’s failure to file such written objections to proposed findings and
recommendations contained in this report may bar the party from a de novo determination by the District Judge of the proposed
findings and recommendations. United States v. Raddatz, 447 U.S. 667, 676-83 (1980); 28 U.S.C. § 636(b)(1). Additionally, the
failure to file written objections to the proposed findings and recommendations within fourteen (14) days after being served with a
copy may bar the aggrieved party from appealing the factual findings of the Magistrate Judge that are accepted or adopted by the
District Court. Thomas v. Arn, 474 U.S. 140, 155 (1985); Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991).

                                                                 2
pleading. No exhibits were so attached. However, some six weeks later, Plaintiff filed a packet

of exhibits at ECF #21.




Defendants’ Motion


       The Garfield County Defendants move to dismiss on the basis that: (1) counts one and two

sound in tort and are barred by law under the Colorado Government Immunity Act (CGIA); (2)

res judicata-based on both prior state and federal litigation; (3) count one is barred by the statute

of limitations; (4) the claims are barred by a prior settlement agreement; (5) lack of standing for

count II; and (6) failure to plausibly allege a claim with regard to count III (ECF #17).




Plaintiff’s Response


       Plaintiff argues that: (1) the facts of this suit are different than the two prior litigations-

essentially opposing the Garfield County Defendants’ assertion of res judicata; (2) that CGIA

notice was properly afforded; (3) that the settlement agreement does not apply to this factual

scenario; and (4) that the statute of limitations is not an issue because “[t]he Defendants can’t agree

on the time” (ECF #31).




Standard of Review

Rule 12(b)(6)

       The Court may dismiss a complaint for failure to state a claim upon which relief can be

granted. Fed.R.Civ.P. 12(b)(6). Dismissal under Rule 12(b)(6) may also be based on the lack of a

                                                  3
cognizable legal theory. See Golan v. Ashcroft, 310 F. Supp. 2d 1215, 1217 (D. Colo. 2004). To

withstand a Rule 12(b)(6) motion to dismiss, a complaint must contain enough allegations of fact,

which, taken as true, “state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007); Khalik v. United Air Lines, 671 F.3d 1188, 1190 (10th Cir.

2012). Although allegations of fact are accepted as true, legal conclusions are not. Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009). Mere “labels and conclusions” and “a formulaic recitation of

the elements of a cause of action” will not suffice. Twombly, 550 U.S. at 555. “Factual allegations

must be enough to raise a right to relief above the speculative level.” Id. Accordingly, the Court

disregards conclusory statements and looks only to whether the remaining factual allegations

plausibly suggest the defendant is liable. Khalik, 671 F.3d at 1190-91.             “Thus, the mere

metaphysical possibility that some plaintiff could prove some set of facts in support of the pleaded

claims is insufficient; the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir.2007) (quoting Bell Atlantic Corp., 127 S. Ct. at

1974). It is entirely appropriate to dismiss an action at the motion to dismiss stage based on res

judicata. See Argueta-Pereira v. Ochoa, 2012 WL 2564813 *1-2 (D. Colo. 2012) (dismissing the

plaintiff’s federal law suit as barred by res judicata because of a lawsuit in state court).




Res judicata-claim preclusion


       As it appears to conclusively resolve this action, I will first address the res judicata

argument-thus not reaching the remaining arguments made by each set of Defendants.


       The doctrine of res judicata, or claim preclusion, will prevent a party from litigating
       a legal claim that was or could have been the subject of a previously issued final

                                                  4
          judgment. The principle underlying the rule of claim preclusion is that a party who
          once has had a chance to litigate a claim before an appropriate tribunal usually
          ought not have another chance to do so. To apply claim preclusion, three elements
          must exist: (1) a [final] judgment on the merits in an earlier action; (2) identity of
          parties or privies in the two suits; and (3) identity of the cause of action in both
          suits. In addition, even if these three elements are satisfied, there is an exception
          to the application of claim preclusion where the party resisting it did not have a full
          and fair opportunity to litigate the claim in the prior action.
Lenox MacLaren Surgical Corporation v. Medtronic, Inc., 847 F.3d 1221, 1239 (10th Cir. 2017)

(internal citations and quotation marks removed). Colorado, for purposes of this discussion, has

an identical standard. See City and County of Denver v. Block 173 Assocs., 814 P. 2d 824, 830

(Colo. 1991) (requiring a final judgment, identity of subject matter, claims for relief, and parties

to the action).

          In a case filed September 22, 2016, Plaintiff brought suit against each of the Garfield

County Defendants in 2016CV17 in Garfield County Colorado District Court (ECF #17-5). In

that action, Plaintiff brought the following claims for relief: (1) defamation; (2) criminal libel; (3)

harassment-stalking; (4) negligence; and (5) a claim which can roughly be construed as

entrapment. Id. The recitation of facts set forth in 2016 is regarding the same event or series of

events for which Plaintiff now brings suit again in the instant action. See 2016 complaint (ECF

#17-5, pp. 1-6). I take judicial notice of the 2016 complaint, the order of dismissal (ECF #17-1),

and the Order from the Colorado Court of Appeals (ECF #17-2).4 In the instant action, Plaintiff

admits as much, but attempts to cabin off this new case on the basis that the Defendants were

supposedly trying “[t]o label Mr. Noflin a pedophile [which] is different than the original suit . .

.” Plaintiff’s instant complaint (ECF #1, p. 4). Plaintiff’s 2016 case was dismissed by Judge

Neiley in February 2017 (ECF #17-1) for failing to comply with the CGIA-thus dismissing for


4 The court may take judicial notice of public records in a prior state court proceeding without converting a motion to dismiss into
one for summary judgment. City of Philadelphia v. Fleming Cos., Inc., 264 F.3d 1245, 1251 n. 4 (10th Cir.2001). I may consider
facts subject to judicial notice in ruling on a motion to dismiss. Tal v. Hogan, 453 F.3d 1244, 1265 n. 24 (10th Cir.2006).


                                                                 5
lack of subject matter jurisdiction. Plaintiff appealed and the judgment dismissing his 2016 action

was upheld by the Colorado Court of Appeals (ECF #17-2).

        The first Lenox factor is met in that there was a final judgment on the merits in the earlier

action-it was dismissed, appealed, and the dismissal was affirmed. Likewise, the second Lenox

factor is met in that there is privity between the parties to the first suit and this suit.

        The dispute herein is at factor three, the cause of action. “This circuit embraces the

transactional approach to the definition of cause of action. Under this approach, a cause of action

includes all claims or legal theories of recovery that arise from the same transaction, event, or

occurrence.” Lenox, 847 F.3d at 1240 (internal citation and quotation marks removed). The fact

that a Plaintiff “now presents some of [his] claims under the rubric of slightly different legal

theories . . .does not obscure the fact that they arise out of a single transaction.” Plotner v. AT&T

Corp., 224 F.3d 1161, 1170 (10th Cir. 2000).

        Some additional review of the facts underlying the 2016 suit is necessary for application

of the 3rd Lenox factor. Plaintiff’s 2016 suit indicates that it was with regard to actions supposedly

taken by the Garfield County Defendants after Plaintiff Noflin answered a Craig’s List add on or

about May 8, 2015 (ECF #17-5, p. 1). Plaintiff claimed that the Garfield County Defendants

“destroyed [his] reputation by portraying false statements about [him].” Id. at p. 2. Plaintiff claims

that TRIDENT produced a report stating that Plaintiff wanted to trade sex for drugs. Id. at p. 3.

Plaintiff ultimately claims that he was discharged from his employment with the Garfield County

Department of Human Services based on the actions of the Garfield County Defendants who

passed information on to Plaintiff’s employer. Id. passim. Plaintiff’s 2016 complaint makes it

clear that Plaintiff believed he was being improperly investigated and/or accused of some sort of




                                                    6
drugs for sex scheme and that Plaintiff believed he was not contributing to the delinquency of a

minor. Id.

        Plaintiff now attempts to put a new spin on this by arguing that a supposed investigation

of Plaintiff for internet sexual exploitation of a child is in some way a different cause of action. It

is not. Whether Plaintiff knew or believed he was being investigated for contributing to the

delinquency, violating his privacy, or internet sexual exploitation of a child is irrelevant. This is

all part and parcel of the same event. Were the Court to go down this rabbit hole, there would be

nothing to stop Plaintiff from filing suit on a myriad of potentially new legal theories as they occur

to him. Plaintiff is attempting to do exactly what the law prohibits, proceed on a new case under

the rubric of a slightly different legal theory. See Plotner, 224 F.3d at 1170. Plaintiff’s attempt

must fail as his claims in this action are firmly precluded by the doctrine of res judicata. See

Nwosun v. General Mills Restaurants, Inc., 124 F.3d 1255, 1257-58 (10th Cir. 1997) (all claims

arising out of the transaction, event, or occurrence must therefore be presented in one suit or be

barred from subsequent litigation).


        Further, Plaintiff states that he discovered the new facts “on or around December 5, 2016,

while [Plaintiff] was engaged in a suit against the same defendant for violation of privacy.”

Plaintiff’s complaint (ECF #1, p. 4) (sic). If that was truly the case, Plaintiff had the obligation, if

he wanted to include the new facts or allegations, to add those facts/claims into the original and

ongoing suit. See Stone v. Department of Aviation, 453 F.3d 1271, 1277-78 (10th Cir. 2006).

        I also find, based on the record set forth in the 2016 case and recited herein, that Plaintiff

had a full and fair opportunity to litigate his prior action. I cannot say that Plaintiff was denied

due process in the dismissal of the 2016 action. See Nwosun at 1257-58.




                                                   7
       Plaintiff also brought suit against what he termed the “Garfield County (Colorado)

Government” for: (1) age and racial discrimination; (2) defamation and “questioning the County’s

Conflict of Interest stance” (sic); and (3) hostile environment and “verbal abuse by the supervisor.”

See 17-cv-337-KMT-MJW (D. Colo. 2017) (ECF #1). Therein, Plaintiff stated:


       Mr. Noflin was terminated for talking to a person that was pretending to be 19 years
       old. (See Exhibit 1, the conversation and report) Although, the County never prove
       that Mr. Noflin was aware of the age since the correspondence, the topic of age
       never came up and Mr. Noflin never attempted to meet up with the individual. The
       incident also involved a drug sting by law enforcement. Even though, Mr. Noflin
       was not charged with anything, the information was given to the County. The
       incident appear to be the results of racial profiling, harassment, and entrapment.
       There was enough for Law Enforcement to be charged with a crime but the DA’s
       Office would not file due to the fact that it was not enough to prosecute. The
       incident also part of a civil suit filed by Mr. Noflin (See 16cv17 out of Garfield
       County.) Mr. Noflin was also subjected to treatment while employed that other
       workers that are Caucasian were not subject too.


Plaintiff’s complaint (17-cv-337, ECF #1) (sic). That action terminated by way of a very broad

release (ECF #19), that carved out only 2016-cv-17, the Garfield County District Court case

discussed supra. 17-cv-337 was dismissed voluntarily, and with prejudice. See joint stipulated

motion to dismiss (17-cv-337, ECF #32); see also minute order granting dismissal with prejudice

(17-cv-337, ECF #33). “[A] dismissal by stipulation and approved by the court with prejudice is

res judicata-barring a later lawsuit on the same transaction or occurrence.” Brooks v. Barbour

Energy Corp., 804 F.2d 1144, 1146 (10th Cir. 1986).

       In terms of analyzing this situation with regard to it being the same transaction or

occurrence, the same analysis applies here as it did above with regard to the Garfield County

District Court action. While, in the federal case, Plaintiff attempted to put a slightly different spin

on the matter for purposes of the age/race discrimination claims-Plaintiff was again trying to

rehash another action under the rubric of a slightly different legal theory. Even if the matter in 17-


                                                  8
cv-337-KMT-MJW had a bit of a different spin put on it by Plaintiff, the release states that “[i]t is

expressly understood that this Release is entered into for the purpose of resolving and all disputes

between Mr. Noflin and The Board, including but not limited to [17-cv-337] . . .” Release and

settlement agreement (ECF #19).



PART II: THE MUNICIPAL DEFENDANTS
       This matter comes before the Court on Defendants’ motion to dismiss (the City of

Glenwood Springs and the Town of Silt) (collectively the Municipal Defendants) (ECF # 22),

Plaintiff’s exhibits (ECF #21), Plaintiff’s pro se “motion to dismiss answer” (ECF# 31)-which I

construe as a response, and Defendants’ reply (ECF #37). The motion has been referred to this

Magistrate Judge for recommendation (ECF #38). The Court has reviewed the pending motion,

response, reply and all attachments. The Court has also considered the entire case file, the

applicable law, and is sufficiently advised in the premises. This Magistrate Judge respectfully

recommends that the motion be GRANTED.


       As with the Garfield County Defendants above, the Municipal Defendants were parties to

Plaintiff’s 2016 state court action, 2016CV17 in Garfield County Colorado District Court. The

Municipal Defendants have also attached the same motion to dismiss that the Court took judicial

notice of above (ECF #22-1), as well as the Colorado Court of Appeals judgment affirming the

dismissal at the trial court level (ECF #22-1). As the Municipal Defendants rightly state, “Plaintiff

has sued on these same facts before” (ECF #22, p. 6).


       There is absolutely no difference in the analysis between the Municipal Defendants and the

Garfield County Defendants as it pertains to the application of the Lenox factors in determining

whether the present suit is precluded by res judicata. The only procedural difference is that the

                                                 9
Municipal Defendants are grouped together and represented by a different attorney-thus resulting

in a distinct set of briefs from the Garfield County Defendants. The Municipal Defendants were

involved in the same prior action, with the same facts, which afforded Plaintiff the same full and

fair opportunity to litigate his claims.


        With regard to the Municipal Defendants, I specifically find that there was: (1) a final

judgment on the merits in an earlier action-16CV17; (2) privity of the parties in the two suits; and

(3) identical causes of action in both suits-based on the transactional approach. In addition, the

Plaintiff had a full and fair opportunity to litigate the claim in the prior action. For all of the

reasons set forth above, Plaintiff’s claims against the Municipal Defendants are also precluded by

res judicata.




        For those reasons, this Magistrate Judge respectfully recommends that both motions to

dismiss be GRANTED.



        It is further respectfully recommended that Plaintiff be advised that he is on the verge

establishing a pattern of frivolous and vexatious filing which will earn him an Order to Show Cause

why he should not have his future filings restricted in this Court if he continues to engage in this

type of filing.




                                                10
Dated at Grand Junction, Colorado this March 10, 2019.




       Gordon P. Gallagher
       United States Magistrate Judge




                               11
